      Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                       NO. 16-40

    JERMAINE WHITE                                        SECTION “R” (4)



                          ORDER AND REASONS


       Before the Court are two pro se motions by defendant Jermaine White.

First, White moves1 to dismiss an earlier petition2 for habeas corpus brought

under 28 U.S.C. § 2255, and requests appointment of counsel to assist him

in bringing a motion for compassionate release. Second, White moves for

compassionate release under 18 U.S.C. § 3582.3 For the following reasons,

the Court grants defendant’s motion to dismiss the § 2255 petition, denies

his request for counsel, and denies his motion for compassionate release.




1      R. Doc. 203.
2      R. Doc. 201.
3      R. Doc. 207.
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 2 of 14




I.    BACKGROUND

      On August 2, 2017, White pleaded guilty to Count One of an

indictment,4 which charged him with conspiracy to distribute and to possess

with the intent to distribute 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, in violation of 21

U.S.C. § 846.5

      According to the factual basis White signed, the United States Postal

Inspection Service, Drug Enforcement Agency, and Louisiana State Police

began investigating shipments of methamphetamine through the mail in

August 2015.6 The investigators identified White as the intended recipient

of two packages of methamphetamine that were sent through the United

States Postal Service from Los Angeles, California, to Houma, Louisiana.7

The first package contained 655.2 grams of methamphetamine, with a purity

level of 97.5%.8 The second contained 443.1 grams, and a purity level of

99%.9




4     R. Doc. 106 at 1.
5     R. Doc. 3 at 1-2.
6     R. Doc. 107 at 1.
7     Id.
8     Id. at 3.
9     Id. at 4.
                                     2
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 3 of 14




      On August 26, 2015, investigators conducted a controlled delivery at

the residence where White lived, and executed a search warrant.10 Among

other items, the investigators seized marijuana, a rifle, a revolver, $6,669 in

cash, and body armor.11 In a post arrest statement, White admitted that the

guns were his, and that he had acquired multiple pounds of

methamphetamine and marijuana through the mail from an individual in

California.12

      On October 2, 2019, the Court sentenced White to 120 months of

imprisonment, to be followed by a five-year term of supervised release.13

White is incarcerated at Three Rivers FCI in Texas.14 He has a projected

release date of August 16, 2024.15




10    Id.
11    Id. at 5.
12    Id.
13    R. Doc. 187 at 2-3.
14    See     Federal     Bureau of    Prisons,     Find     an       Inmate,
https://www.bop.gov/inmateloc/ (last visited April 29, 2021).
15    Id.
                                   3
      Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 4 of 14




II.    DISCUSSION

       A.    Motion to Dismiss § 2255 Petition and for Appointment
             of Counsel

       On November 6, 2020, White filed a petition for habeas corpus under

28 U.S.C. § 2255, alleging ineffective assistance of counsel during his plea

negotiation and sentencing.16     The Court ordered the United States to

respond by February 12, 2021.17 But, on November 27, 2020, White moved

to dismiss his § 2255 petition, stating that he instead seeks to bring a motion

for compassionate release.18 The Government does not oppose White’s

motion to dismiss.19

       In the motion to dismiss, White states that he has new information

relevant to his § 2255 petition.20 Because this information may have changed

or mooted the arguments in his § 2255 petition, the Court grants the motion

to dismiss. White’s § 2255 petition is dismissed without prejudice.

       White also moves the Court to appoint counsel in connection with his

request for compassionate release.21      But there is no constitutional or

statutory right to counsel beyond direct appeal. See Pennsylvania v. Finley,


16     R. Doc. 201 at 4.
17     R. Doc. 202.
18     R. Doc. 203 at 1.
19     R. Doc. 206.
20     R. Doc. 203 at 1.
21     Id.
                                      4
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 5 of 14




481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends to the

first appeal of right, and no further.”). A Court may appoint counsel in a

compassionate release proceeding if it finds doing so would be “in the

interest of justice.” United States v. Delco, No. 09-57, 2020 WL 4569670, at

* 2 (E.D. La. Aug. 7, 2020); United States v. Mogan, 2020 WL 2558216, at

*4 n.29 (E.D. La. May 20, 2020); cf. United States v. Moore, 400 F. App'x

851, at *1 (5th Cir. 2010) (“There is no right to appointed counsel in a §

3582(c)(2) proceeding . . . . Moreover, the interest of justice did not require

the appointment of counsel.”); United States v. Robinson, 542 F.3d 1045,

1052 (5th Cir. 2008) (appointing counsel on appeal to argue unresolved

questions of Fifth Circuit law). White’s motion, seeking compassionate

release based on COVID-19 and family circumstances,22 does not involve

complicated or unresolved issues of law. Accordingly, the Court finds that

the interest of justice does not require the appointment of counsel. The Court

denies defendant’s request for appointed counsel.

      B.    Compassionate Release

            1.    Exhaustion

      Before a federal court will assess the merits of a motion for

compassionate release, defendants must show that they have “fully



22    See R. Doc. 207.
                                      5
    Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 6 of 14




exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” or that “30 days [have

passed] from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582. The Fifth Circuit has clarified that “all requests

for compassionate release must be presented to the Bureau of Prisons before

they are litigated in the federal courts.” United States v. Franco, 973 F.3d

465, 468 (5th Cir. 2020), cert. denied, No. 20-5997, 2020 WL 7132458 (U.S.

Dec. 7, 2020). The defendant bears the burden of demonstrating exhaustion.

See, e.g., United States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *2

(E.D. La. Sept. 8, 2020); United States v. Murray, No. 19-041, 2020 WL

4000858, at *2 (E.D. La. July 15, 2020); United States v. Castro, No. 15-309,

2020 WL 3076667, at *2 (E.D. La. June 10, 2020).

      In addition, the Fifth Circuit has held that the exhaustion requirement

is a “mandatory claim-processing rule.” Franco, 973 F.3d at 468. Like other

mandatory-claim processing rules, the Court must enforce the rule if a party

properly raises the issue. See id.; see also Pierre-Paul v. Barr, 930 F.3d 684,

692 (5th Cir. 2019) (“A claim-processing rule is mandatory to the extent a

court must enforce the rule if a party properly raises it.”).

      The Government contends that White failed to show exhaustion, and

states that the BOP has no record of a request for a reduction in sentence.


                                       6
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 7 of 14




After the Government filed its response, White submitted a letter to the

Court, attaching a memorandum from BOP officials to S. Merendino, the

warden at FCC Pollock.23 The memorandum is dated April 17, 2020, and it

details White’s administrative request for compassionate release based on

kidney stones, allergy problems, and his mother’s battle with cancer—the

same grounds he asserts in this motion. Because 30 days lapsed between the

date of this memorandum and White’s motion for compassionate release, the

Court finds that defendant exhausted administrative remedies pursuant to

18 U.SC. § 3582(c)(1)(A). Accordingly, the Court proceeds to the merits of

White’s motion.

            2.    Extraordinary and Compelling Reasons

      Courts may only grant compassionate release when “extraordinary and

compelling reasons warrant such a reduction,” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.”      18 U.S.C. § 3582(c)(1)(A)(i)-(ii).   The relevant policy

statement is set out in § 1B1.13 of the United States Sentencing Guidelines.

The commentary to § 1B1.13 describes four “extraordinary and compelling

reasons” that could warrant a reduced sentence: (1) medical conditions, (2)




23    R. Doc. 213-1 at 3. Among White’s medical records is a form indicating
that he was transferred from FCI Pollock on October 23, 2020.
                                     7
    Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 8 of 14




age, (3) family circumstances, and (4) “[o]ther [r]easons.” U.S.S.G. § 1B1.13

cmt. n.1(A)-(D). The commentary further specifies that, to be sufficiently

serious to warrant release, a medical condition must be a “terminal illness”

or a condition that “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

                    i.   White’s medical conditions

      In his motion, White states that he suffers from “allergy problems and

kidney stones,” and asks for release “due to COVID-19.” In United States v.

Thompson, the Fifth Circuit noted that, “in some exceptional cases” courts

“have granted compassionate release where the defendant has demonstrated

an increased risk of serious illness if he or she were to contract COVID.” 984

F.3d 431, 434 (5th Cir. 2021). But there is no “unanimous” agreement in the

courts that “every high-risk inmate with preexisting conditions” has

demonstrated an extraordinary and compelling reason. Id. The court in

Thompson affirmed a denial of compassionate release for a defendant who

suffered from hypertension, high cholesterol, and had previously suffered a

stroke. Id. at 1.

      The medical concerns that White points to are not conditions that

satisfy the “extraordinary and compelling” standard. White has not shown


                                      8
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 9 of 14




that his allergies and kidney problems are a “terminal illness,” or that they

“substantially diminish” his ability “to provide self-care within the

environment of a correctional facility and from which he . . . is not expected

to recover.”    Further, although the Centers for Disease Control and

Prevention (“CDC”) has recognized that some underlying medical conditions

present higher risks from COVID-19,24 it does not list kidney stones or

allergies among such conditions.

      The heart of White’s claim is a generalized fear of COVID-19. But

generalized fear of the virus does not rise to an “extraordinary and

compelling reason” justifying release. See, e.g., Thompson, 984 F.3d at 435

(“Fear of COVID doesn’t automatically entitled a prisoner to release.”);

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release.”); United States v. Marco Perez-Serrano, No. 13-2, 2020 WL

2754914, at *2 (S.D. Miss. May 27, 2020) (“A generalized fear of contracting

COVID-19 does not justify compassionate release.”). Moreover, Three Rivers




24    Centers for Disease Control and Prevention, People with Certain
Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last
visited April 29, 2021).
                                     9
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 10 of 14




FCI reports zero positive COVID-19 cases among the inmate population.25

The Court finds that White’s medical conditions do no constitute

extraordinary and compelling reasons meriting compassionate release.

                  ii.      White’s family circumstances

       White   also      contends   that   his   family   circumstances   merit

compassionate release.26       The application notes to the relevant policy

statement in the Sentencing Guidelines provide that (1) “[t]he death or

incapacitation of the caregiver of the defendant’s minor child or minor

children,” and (2) “[t]he incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver

for the spouse or registered partner” could each amount to “extraordinary

and compelling reasons” under the compassionate release statute. U.S.S.G.

§ 1B1.13, cmt. n.1(C).

       For guidance on what constitutes “incapacitation,” courts look to the

BOP’s non-binding Program Statement for processing compassionate

release requests.27 United States v. Bolden, No. 16-320, 2020 WL 4286820,

at *4 (W.D. Wash. July 27, 2020) (looking to the BOP's relevant Program


25    Federal      Bureau    of      Prisons,       COVID-19              Cases,
https://www.bop.gov/coronavirus/ (last visited April 29, 2021).
26    R. Doc. 207 at 4.
27    Federal Bureau of Prisons, Program Statement §                  5050.50,
https://www.bop.gov/policy/progstat/5050_050_EN.pdf, at 7.
                                  10
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 11 of 14




Statement for guidance); United States v. Doolittle, No. 19-501, 2020 WL

4188160, at *2 (D.N.J. July 21, 2020) (same); United States v. Collins, No.

15-10188, 2020 WL 136859, at *4 n.13 (D. Kan. Jan. 13, 2020) (noting that

although the Program Statement is specifically meant for use by BOP, it

“provide[s] guidance for courts as well”).

       The BOP’s Program Statement provides two definitions for the word

“incapacitation.”28 As to the “the caregiver of the defendant’s minor child or

minor children,” the Program Statement provides: “ ‘incapacitation’ means

the family member caregiver suffered a severe injury (e.g., auto accident) or

suffers from a severe illness (e.g., cancer) that renders the caregiver

incapable of caring for the child.”29 As to the “[t]he incapacitation of the

defendant’s spouse or registered partner,” the Program Statement provides:

       ‘incapacitation’ means the inmate's spouse or registered partner
       has: [s]uffered a serious injury, or a debilitating physical illness
       and the result of the injury or illness is that the spouse or
       registered partner is completely disabled, meaning that the
       spouse or registered partner cannot carry on any self-care and is
       totally confined to a bed or chair; or [a] severe cognitive deficit
       (e.g., Alzheimer's disease or traumatic brain injury that has
       severely affected the spouse’s or registered partner’s mental
       capacity or function), but may not be confined to a bed or chair.30




28     Id. at 7, 10.
29     Id. at 7.
30     Id. at 10.
                                       11
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 12 of 14




       Here, White raises two family circumstances: he has sole custody of his

daughter, and his mother is “battling cancer.”31 But White does not allege

that his daughter is without a caregiver, or that her caregiver has died or been

incapacitated. That White’s daughter is under his sole legal custody, without

more, is not enough to demonstrate an extraordinary and compelling reason

meriting compassionate release. Further, even assuming that White could

establish the requisite “family circumstances” based on his mother’s

condition,32 White does not allege her cancer has “incapacitated her,” i.e., left

her “completely disabled.”33 Thus, the Court finds that White has not shown

that his family circumstances are extraordinary and compelling reasons

meriting compassionate release.

             3.   Section 3553(a) Factors

       When determining whether to modify a sentence under Section

3582(c)(1)(A), the Court must “consider[] the factors set forth in section

3553(a).”     See 18 U.S.C. § 3582(c)(1)(A).         Here, “the nature and




31    R. Doc. 207 at 3-4.
32    The Court notes that the defendant’s parent is not the sort of familial
relationship contemplated by the Guidelines. See U.S.S.G. § 1B1.13,
application note 1(C) (referring only to the defendant’s “caregiver of
defendant's minor child” and the defendant’s “spouse or registered
partner”).
33    Federal Bureau of Prisons, Program Statement § 5050.50,
https://www.bop.gov/policy/progstat/5050_050_EN.pdf, at 10.
                                    12
     Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 13 of 14




circumstances of the offense and the history and characteristics of the

defendant” militate against compassionate release.

       White was convicted of serious drug offenses involving large quantities

of methamphetamine.34 As set out in the presentence investigation report,

which the Court adopted at sentencing,35 White’s role in the conspiracy was

as an organizer.36 Moreover, the Court applied a sentencing enhancement

because the offense conduct involved possession of a dangerous weapon—

the two firearms investigators discovered in his residence.37 Additionally,

White has a significant criminal history, including convictions for theft,

burglary, three separate domestic abuse incidents, false statements to FEMA

in the wake of Hurricane Katrina, and possession of marijuana.38 The Court

finds that the § 3553(a) factors do not support a reduction in White’s

sentence.

             4.    Danger to the Community

       When ruling on a motion for compassionate release, the Court must

assess whether the defendant is “a danger to the safety of any other person

or to the community.” U.S.S.G. § 1B1.13(2). In making this determination,


34     R. Doc. 187 at 1.
35     R. Doc. 188 at 1.
36     R. Doc. 183 at 8, ¶ 29.
37     Id. at 9, ¶ 34.
38     Id. at 10-13, ¶¶ 43-50.
                                      13
   Case 2:16-cr-00040-SSV-KWR Document 215 Filed 04/30/21 Page 14 of 14




the Court looks to 18 U.S.C. § 3142(g). Id. The factors set out in § 3142(g)

are similar to § 3553(a), and include the “nature and circumstances of the

offense” and the “the history and characteristics” of the defendant. 18 U.S.C.

§ 3142(g)(1)-(4). As noted above, these factors weigh against compassionate

release. The Court finds that the nature of White’s drug offense, as well as

White’s criminal history, militate against release.



III. CONCLUSION

      For the foregoing reasons, White’s motion to dismiss his petition for

habeas corpus under 28 U.S.C. § 2255 is GRANTED. The Court DISMISSES

the § 2255 petition WITHOUT PREJUDICE. The Court DENIES White’s

request for appointed counsel in connection with his motion for

compassionate release.     Finally, the Court DENIES White’s motion for

compassionate release.




                                        30th day of April, 2021.
          New Orleans, Louisiana, this _____


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE



                                      14
